                       1        RICK D. ROSKELLEY, ESQ., Bar No. 003192
                                Z. KATHRYN BRANSON, ESQ., Bar No.11540
                       2        LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                       3        Suite 300
                                Las Vegas, NV 89169-5937
                       4        Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                       5        Email: rroskelley@littler.com
                                Email: kbranson@littler.com
                       6
                                Attorneys for Defendant
                       7        MV TRANSPORTATION, INC.

                       8
                                                               UNITED STATES DISTRICT COURT
                       9
                                                                     DISTRICT OF NEVADA
                    10

                    11
                               THOMAS COMANS, III, individually,                Case No. 2:20-cv-00388-JAD-VCF
                    12
                                                  Plaintiff,                    STIPULATION AND ORDER TO
                    13                                                          CONTINUE DEADLINE RE FILING
                               vs.                                              RESPONSIVE PLEADING
                    14
                               MV TRANSPORTATION, INC., a foreign               [FIRST REQUEST]
                    15         corporation; DOES I-X; and ROE
                               BUSINESS ENTITIES I-X, inclusive,
                    16
                                                  Defendants.
                    17

                    18
                                       Plaintiff THOMAS COMANS, III (“Plaintiff”) and Defendant MV TRANSPORATION,
                    19
                                INC. (“Defendant”), by and through their respective counsel of record, hereby stipulate and agree
                    20
                                that Defendant shall have four (4) additional weeks to file its responsive pleading to Plaintiff’s
                    21
                                Complaint (ECF No. 1), which Complaint was filed on February 25, 2020 (ECF No. 1) and served
                    22
                                on March 4, 2020. The parties make this request due to scheduling conflicts and need for
                    23
                                additional time to investigate the allegations in the Complaint in order to respond.
                    24
                                       If the requested extension is granted, Defendant will file its response to Plaintiff’s
                    25
                                Complaint on April 22, 2020.
                    26
                               ///
                    27
                               ///
                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1                This is the first request for an extension of time to file a responsive pleading made by the

                       2       parties and the parties make this request in good faith and not for the purpose of delay.

                       3         Dated: March 24, 2020                          Dated: March 25, 2020
                       4         Respectfully submitted,                        Respectfully submitted,
                       5

                       6         /s/ Danielle J. Barraza, Esq.                 _
                                JOSEPH A. GUTIERREZ, ESQ.                      RICK D. ROSKELLEY, ESQ.
                       7        DANIELLE J. BARRAZA, ESQ.                      Z. KATHRYN BRANSON, ESQ.
                                MAIER GUTIERREZ & ASSOCIATES                   LITTLER MENDELSON, P.C.
                       8
                                Attorney for Plaintiff                         Attorneys for Defendant
                       9        THOMAS COMANS, III                             MV TRANSPORATION, INC.
                    10
                                                                              ORDER
                    11

                    12                                                               IT IS SO ORDERED.

                    13                                                                      March 30
                                                                                     Dated: _____________________, 2020.
                    14

                    15
                                                                                     _______________________________________
                    16                                                               Cam Ferenbach
                                                                                     United States Magistrate Judge
                    17         4838-3977-2600.1 082765.1207

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
